Citation Nr: 0426909	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for flat feet, to 
include as secondary to service-connection disabilities. 

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected disabilities. 

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, left hip, prior to September 18, 
2001. 

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, left hip, on and after September 
18, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1990.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of July 
2000, by the Montgomery, Alabama, Regional Office (RO), which 
denied the veteran's claim of entitlement to a rating in 
excess of 10 percent for a left hip disorder; that rating 
action also denied service connection for flat feet and a 
back disorder, to include as secondary to his service-
connected left and right hip disorders.  The veteran 
perfected a timely appeal to that decision.  

Subsequently, by means of a November 2001 rating decision, 
the RO increased the evaluation for the veteran's 
degenerative joint disease, left hip, from 10 percent to 20 
percent, effective September 18, 2001.  As this does not 
represent the highest possible rating available under the 
rating schedule, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The case came before the Board in November 2002.  At that 
time, the Board determined that further development was still 
required to properly evaluate the veteran's claims of 
entitlement to service connection for secondary service 
connection for flat feet and a back disorder, and entitlement 
to an increased rating for degenerative joint disease of the 
left hip.  The Board undertook additional development with 
regard to those issues pursuant to 38 C.F.R. § 19.9(a)(2).  
In April 2003, the veteran was accorded VA examinations for 
disability evaluation purposes.  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir.) held that 38 C.F.R. 
§ 19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration.  Accordingly, in May 2003, the Board remanded 
the case to the RO.  The RO readjudicated the veteran's 
claims and issued a Supplemental Statement of the Case (SSOC) 
in August 2003 explaining why his claims were denied.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.  

2.  The competent medical evidence of record is at least in 
equipoise regarding whether there is a causal relationship 
between the diagnosed pes planus and service-connected knee 
and hip disorders.  

3.  The competent medical evidence of record is at least in 
equipoise regarding whether there is a causal relationship 
between the veteran's current low back disorder, arthralgia 
of the lumbosacral spine with loss of function, and service-
connected knee and hip disorders.

4.  Prior to September 18, 2001, the veteran's left hip 
disorder was manifested by X-ray evidence of degenerative 
joint disease, complaints of pain that are not supported by 
adequate pathology, and range of motion of at least 25 
degrees of extension, 86 degrees of flexion, and 40 degrees 
of abduction.  The left hip disorder was not shown to have 
produced any significant limitation of motion nor was there 
evidence of occasional incapacitating exacerbations involving 
the joint.  

5.  Since September 18, 2001, the left hip disorder has been 
manifested by pain and moderate limitation of motion, as well 
as degenerative changes.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
Board finds that the veteran's flat feet is proximately due 
to or the result of service-connected disabilities.  38 
U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (a) (2003).  

2.  Resolving reasonable doubt in favor of the veteran, the 
Board finds that the veteran's low back disorder, diagnosed 
as arthralgia of the lumbosacral spine with loss of function 
due to pain, is proximately due to or the result of service-
connected disabilities.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left hip, prior to 
September 18, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.71, 4.71a; 
Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2003).  

4.  The criteria for an evaluation in excess of 20 percent, 
for the veteran's degenerative joint disease of the left hip, 
on and after September 18, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In a rating action of July 2000, the RO denied the veteran's 
claims of entitlement to service connection for flat feet and 
a back disorder, to include as secondary to his service-
connected right and left hip disorders, and entitlement to a 
rating in excess of 10 percent for a left hip disorder.  Only 
after that decision was promulgated did the RO, in August 
2002 and August 2003, provide notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his or her possession that pertains to the 
claims.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claims.  For example, the discussions in 
the July 2000 rating decision appealed, the September 2000 
statement of the case (SOC), the September 2001 supplemental 
statement of the case (SSOC), the November 2001 rating 
decision, the November 2001 SSOC, the May 2002 SSOC, the 
January 2003 development request, the May 2003 Board remand, 
and the August 2003 SSOC (especially when considered 
collectively) informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran on August 27, 2002, 
and on August 1, 2003, were not given prior to the first RO 
adjudication of the claims, the notices were provided by the 
RO prior to the transfer and recertification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notices were provided, the case 
was readjudicated and an SSOC was provided to the appellant.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By letters dated in August 2002 and August 
2003, the veteran was provided with a detailed list of the 
types of evidence that would substantiate his claims; he was 
informed that it was his responsibility to make sure he 
provides all requested records pertaining to his claims.  
During the course of this appeal, the RO has obtained and 
reviewed the evidence identified by the appellant as 
pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the July 2000 rating decision on appeal 
(prior to the enactment of the VCAA) has not resulted in any 
prejudice to the veteran, in either the development or the 
merits of his claims, and, therefore, any such error was 
harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The records indicate that the veteran served on active duty 
from August 1981 to February 1990.  The service medical 
records indicate that the veteran sustained an injury to the 
left knee while playing basketball in 1982; he was diagnosed 
with chondromalacia patella.  The veteran was seen at an 
orthopedic clinic in January 1990, at which time he reported 
a history of locking of the left knee, with palpable loose 
body in the medial aspect of the knee.  The assessment was 
suspect medial meniscal tear, left knee.  

On the occasion of an initial VA examination in July 1990, 
the veteran complained of pain and locking in the left knee.  
On examination, range of motion in the left knee was from 0 
degrees to 120 degrees.  Lachman's and Drawers' signs were 
negative.  He had a 1 cm x 1.5 cm soft piece of cartilage 
that protrudes when he squats and causes his knee to lock up.  
The assessment was left knee pain, most likely related to a 
left medial meniscus tear.  

By a rating action of November 1990, the RO granted service 
connection for residuals of left knee injury with periodic 
locking, and assigned a 10 percent disability rating, 
effective February 17, 1990.  

Medical evidence of record, dated from December 1990 through 
June 1998, including VA as well as private treatment reports, 
reflect treatment primarily for chronic left knee pain.  In 
December 1990, the veteran underwent arthroscopy and partial 
meniscectomy of the left knee.  In January 1997, the veteran 
was diagnosed with degenerative joint disease, with meniscal 
left knee.  Following a VA examination in May 1998, he was 
given a diagnosis of status post meniscectomy, left knee.  
The examiner indicated that the veteran had minimal left-
sided disuse atrophy of the calf muscles.  A magnetic 
resonance imaging (MRI) of the left knee revealed truncated 
medial meniscus, compatible with an old meniscectomy, with no 
evidence of an acute meniscal tear.  

By a rating action in August 1998, the RO assigned a 30 
percent disability rating for limitation of extension with 
degenerative joint disease, effective November 5, 1992; a 
separate 10 percent disability rating was assigned for left 
knee instability, status post meniscectomy, effective 
November 5, 1992.  

The veteran's claim for secondary service connection for 
arthritis of the left hip was received in October 1998.  In 
conjunction with that claim, the veteran was afforded a VA 
compensation examination in February 1999, at which time he 
indicated that the hips started to give him problems 
somewhere in 1997, with a lot of stiffness, especially on the 
lateral aspect and some inside also.  On examination, 
abduction in the left hip was 25 degrees with full strength; 
however, flexion was 110.  External rotation was diminished 
to 35 degrees; internal rotation was 35 degrees.  Adduction 
was 30 degrees, and extension was 30 degrees.  Bilateral hip 
x-rays revealed moderate degenerative joint disease, right 
hip worse than left.  The pertinent diagnosis was bilateral 
hip condition, due to the chronic strain imposed by the left 
knee.  

Received in August 1999 were private treatment reports, dated 
from June 1995 through July 1999, reflecting treatment for 
several disabilities, including left hip pain.  During a 
clinical visit in September 1997, the veteran indicated that 
he had been having some lateral left hip pain recently 
without radiation.  The assessment was tendonitis, left hip.  
The veteran was again seen in August 1998, complaining of 
left hip pain for the last several months.  X-rays of the 
left hip revealed a narrow joint space and mild spurring.  
The assessment was degenerative joint disease of the left 
hip.  Report of a follow up evaluation, dated in February 
1999, reflects an assessment of post-traumatic and moderately 
severe degenerative disease in the hip, probably aggravated 
by his arthritic knee.  

By a rating action of August 1999, the RO granted service 
connection for degenerative joint disease, left hip; a 10 
percent disability rating was assigned, effective October 28, 
1998.  

The veteran's claims for service connection for bilateral 
flat feet and back disorder, secondary to the left hip 
disorder, and an increased rating for the left hip disorder, 
was received in February 2000.  Submitted in support of his 
claim were private treatment reports, dated from May 1999 to 
July 1999, which show that the veteran received ongoing 
treatment for continuous left hip pain.  He was seen in July 
1999 for chronic progressive left hip pain over the last 
year; the veteran indicated that he was sporadically losing 
sleep secondary to adduction of the hip while at rest.  The 
veteran noted episodes of hip dislocation.  The assessment 
was bilateral hip degenerative osteoarthritis, left more so 
than the right.  

Received in March 2000 were VA progress notes, dated from 
January 2000 to March 2000, reflecting treatment for low back 
and left hip pain.  During a clinical visit on January 4, 
2000, it was noted that the veteran had arthritis in his back 
and hips.  He reported pain with sitting and standing.  The 
assessment was history of arthritis in hips with sciatica.  
The veteran was seen for a follow up evaluation on January 7, 
2000, at which time he complained of low back pain with pain 
in the left hip and left leg.  The impression was low back 
pain.  

The veteran was afforded a VA compensation examination in May 
2000, at which time he indicated that he became aware of his 
flat feet last year at the VA hospital, and he was issued 
insoles.  On examination, both feet appeared normal.  Motion 
stopped when pain began.  There was no evidence of painful 
motion, edema, instability, weakness or tenderness.  His gait 
was excellent.  There was no limitation on standing or 
walking as far as his feet were concerned.  No flat feet and 
no hallux valgus.  The diagnosis was normal feet.  On 
examination of the spine, there was no objective evidence of 
painful motion, spasm, weakness, and tenderness.  X-ray study 
of the back was normal.  The pertinent diagnosis was 
arthralgia of the lumbosacral spine with loss of function due 
to pain.  The examiner stated that the disability diagnosed 
for his spine was not due to his service-connected disability 
with his knee.  

At another VA examination in May 2000, the veteran reported 
that his hips started bothering him in 1997.  He stated that 
he had no injury, and his hip condition developed as a result 
of his knee.  The veteran indicated that he was told that he 
had no space between his hip joint and the hip itself.  The 
veteran also reported that his back has been bad.  The 
indicated that he has had muscle spasms in his hip since 
1998, and he was told that he has narrowing of the space 
between L4-L5.  It was noted that the veteran worked in the 
emergency room at the VA hospital as a claims clerk.  On 
examination, it was noted that motion stopped when pain 
began.  There was evidence of painful motion.  There was no 
edema or effusion.  There was some instability, weakness, and 
tenderness.  There was no redness, no heat and no abnormal 
movement.  There was guarding of movement.  It was observed 
that the veteran walked well with a very substantial brace on 
the left knee; he used no cane and no limp.  Examination 
revealed left hip flexion to 86 degrees, adduction to 21 
degrees, abduction to 40, internal rotation to 33 degrees, 
and external rotation to 56 degrees.  The pertinent diagnosis 
was arthralgia of both hips with no loss of function due to 
pain.  

Of record is a medical opinion from a doctor at the VA 
medical center, dated in January 2001, indicating that the 
veteran has been followed regularly in the primary care 
clinic for the left knee and bilateral 
osteoarthritis/degenerative joint disease of his hips.  The 
physician indicated that the above condition causes pain and 
limits the veteran's activities.  He noted that there is 
radiographic evidence of arthritis and the doctors are doing 
their best to control the veteran's discomfort with 
medications, physical therapy, exercise and walking aides.  
The physician reported that one component of his pain has 
been lower back pain and sciatica; he noted that this 
condition has further limited the veteran's activity.  
Radiographs and a recent MRI of the lumbosacral spine 
demonstrate osteoarthritis/degenerative joint disease of his 
lumbar spine.  The physician explained he felt that those two 
conditions are related, as abnormalities in the hips/knee 
could reasonably affect his lumbar spine to develop further 
disease.  He further explained that the problems with the 
veteran's flat feet could also be related to knee, hip and 
back osteoarthritis.  

Received in September 2001 were VA progress notes, dated from 
February 2001 to September 2001, which show that the veteran 
requested medication refill for arthritis and chronic knee, 
back and hip pain.  

A VA examination was conducted in September 2001.  The 
veteran reported continuous pain and restriction in his 
activities.  It was noted that the veteran was walking with 
the aid of a walking cane.  It was observed that the veteran 
was in a moderate amount of pain whenever he sat; he 
frequently had to change his position because he was in a 
moderate amount of discomfort.  He felt that the pain was 
coming from the back and going to the left side of the 
buttock and to the left knee.  The veteran was unable to 
tolerate any kind of range of motion of his joints; he left 
that the pain was 6 out of 10.  Straight leg raising test 
showed that he is unable to raise the right leg off the 
table.  He was unable to lift the left leg off the table 
because of the pain in the hip and knee joints.  The 
veteran's gait was markedly unsteady.  He was unable to put 
pressure on the left leg.  He tried to support with the right 
leg, and he had a limping gait.  He needed a walking cane to 
stand up and support himself.  The range of motion of the 
left hip was markedly restricted.  He did not tolerate any 
kind of range of motion of the left hip.  He had a brace on 
the left knee, and he had a difficult time taking it off.  He 
was unable to bend down to take his socks off or the brace on 
his left knee.  

Any kind of activity of the bending and movement of his body 
causes significant pain in the lower back, and he is unable 
to do any kind of range of motion of the lumbosacral spine.  
He was in a moderate amount of pain when he tried to do the 
range of motion.  X-ray study of the revealed degenerative 
joint disease of the hip joints, with left greater than 
right; Morton's neuroma, left; and bilateral plantar 
fasciitis.  The examiner noted that there was significant 
restriction of motion in all directions of the lumbosacral 
spine.  X-ray study of the lumbar spine was normal.  The 
diagnostic impression was chronic hip pain, disabling; 
chronic low back pain, and Morton's neuroma, left, with 
bilateral plantar fasciitis.  The examiner stated that 
chronic low back pain and flat feet conditions were not the 
result of the veteran's service-connected bilateral hip 
disability.  

VA progress notes, dated from September 2001 through December 
2001, reflect ongoing clinical evaluation and treatment for 
chronic left hip pain.  A treatment report in November 2001 
reflect a finding of markedly decreased range of motion in 
the hips, particularly with internal rotation of both hips, 
left greater than right, and severe pain with range of 
motion.  It was noted that the veteran also had tinea pedis 
of both feet.  

The veteran was afforded a VA compensation examination in 
April 2003, at which time he complained of pain, weakness, 
stiffness, swelling, instability, giving way, locking, 
fatigability and lack of endurance.  It was noted that the 
veteran used a knee brace on the left knee, and he has 
inserts in his shoes.  Range of motion of the left hip 
revealed a flexion to 74 degrees, extension to 26 degrees, 
adduction to 18 degrees, abduction to 36 degrees, external 
rotation to 44 degrees, and internal rotation to 30 degrees.  
There was objective evidence of painful motion.  There was no 
edema or effusion.  There was instability and weakness.  No 
tenderness, redness, or heat.  There was abnormal movement 
and guarding of movement.  He had a very crippled gait using 
a cane.  The pertinent diagnosis was degenerative joint 
disease of the left knee and both hips with loss of function 
due to pain, confirmed by x-ray.  

Following an evaluation of the feet, the veteran was 
diagnosed with pes planus, minimal, congenital.  X-rays of 
the feet were reported as normal.  Examination of the back 
revealed objective evidence of painful motion, spasm, 
weakness and tenderness.  He got in and out of a chair 
carefully and he had a terribly crippled gait; he was using a 
cane.  X-ray study of the back was reported as normal.  The 
diagnosis was arthralgia of the lumbosacral spine with loss 
of function due to pain.  The examiner stated that he was 
unable to draw conclusions on past opinions by others.  
However, he noted that for each foot or back disability, the 
probability of a disability related to the left knee and 
right hip or left hip disability is moderate.  He also 
reported that there was objective evidence of pain and there 
was functional loss.  


III.  Legal analysis-Service connection.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2003).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

A.  Back disorder.

The record does not show, nor does the veteran assert, that 
his back disorder was present in service, or for many years 
after service.  Service medical records show no complaints or 
treatment for a back disorder.  However, service connection 
has been granted for degenerative joint disease of the left 
knee, and degenerative joint disease of the right and left 
hips, and two VA medical opinions suggest that his current 
back disorder is related to the service-connected 
disabilities.  

In this regard, the Board notes that while a VA examiner 
stated that there was no association between the veteran's 
back disorder and his service-connected bilateral hip 
disorder, the examiner did not provide any rationale or other 
discussion for this conclusion.  It is noteworthy that the 
above examiner reported that the veteran's gait was markedly 
unsteady, and he had a limping gait.  This opinion is 
controverted by another VA physician who opined that the 
veteran's service-connected bilateral hip and left knee 
disorders contributed to his current low back problems.  
Specifically, that examiner explained that the abnormalities 
in the axial skeleton (the hips/knee) could reasonably affect 
the lumbar spine.

The Board finds that 38 C.F.R. § 3.102 is for application in 
the instant case.  Under that regulation, when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the veteran.  A reasonable doubt is one, which 
exists because of an approximate balance of positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Therefore, finding the evidence of record to be in relative 
equipoise on the question of whether the service-connected 
knee and hip disorders contributed to the veteran's currently 
diagnosed back disorder, the Board resolves all reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 5107(b).  
Accordingly, entitlement to service connection for a back 
disorder, secondary to service-connected disabilities is 
granted.  38 C.F.R. §§ 3.102, 3.310(a); Allen v. Brown, 
supra.  

B.  Pes planus.

Following a thorough review of the evidence of record, the 
Board concludes that service connection is warranted for flat 
feet, because the probative evidence -- both for and against 
the claim -- is in relative equipoise concerning whether it 
is attributable to the veteran's already service-connected 
degenerative joint disease of the left knee and degenerative 
joint disease of the right and left hips.  Consequently, he 
receives the benefit of the doubt because the favorable 
evidence is about evenly balanced in comparison to the 
unfavorable evidence.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Here, the veteran is service-
connected for degenerative joint disease of the left knee, as 
well as degenerative joint disease of the right and left 
hips.  The record clearly documents a diagnosis of pes 
planus.  In September 2001, a VA examiner indicated the 
veteran's flat feet condition was not related to his service-
connected bilateral hip disorder.  However, in a previous 
medical statement, in January 2001, a medical resident at the 
VA outpatient clinic concluded differently -- indicating the 
veteran's problems with his flat feet could be related to the 
osteoarthritis in the left knee and hips.  That opinion was 
recently supported by yet another VA examiner, in April 2003, 
who stated that "for each foot disability, the probability 
of a disability related to the left knee and right or left 
hip disability was moderate."  Therefore, there are equally 
competent, but contradictory, medical opinions of record that 
the Board has to assess in order to decide this claim.  

In assessing the evidence of record, the Federal Circuit 
Court has held that the Board has "the authority to discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (1997).  
See also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
U.S. Court of Appeals for Veterans Claims also has held, 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  

In this particular case, the Board determines that the 
positive medical opinion provided by the VA medical resident, 
in January 2001, is at least as probative, if not more so, 
than the negative opinion provided by VA examiner in 
September 2001.  The resident specifically reported that the 
veteran had been followed in his primary care clinic for the 
left knee and bilateral hip disorders, and that those 
conditions cause pain and limit the veteran's activities.  
The VA resident also explained that the abnormalities in the 
axial skeleton (the hips and left knee), could reasonably 
affect the veterans back and feet.  The VA examiner, on the 
other hand, in September 2001, simply stated that the flat 
feet condition was not the result of the service-connected 
bilateral hip disability, without providing any underlying 
reasoning or rationale to support his opinion.  

So the competent medical evidence of record is in relative 
equipoise concerning whether there was exacerbation of the 
veteran's flat feet as a result of his service-connected 
bilateral hip disorder.  Therefore, as alluded to earlier, 
this doubt is resolved in his favor, and his claim for 
secondary service connection for flat feet must be granted.  
See 38 C.F.R. §§ 3.102.  


IV.  Legal analysis -- Increased rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran 's condition.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The Board recognizes that the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2003).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  

A.  Left Hip prior to September 18, 2001.

The veteran's claim for an increased rating for his left hip 
disorder was received in February 2000; at that time, the 
left hip disorder was evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  His service-
connected disorder is degenerative joint disease, left hip.  

The rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is x- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, and 5253 (2003).  In considering these Diagnostic 
Codes, the Board has taken into account the holding in Butts 
v. Brown, 5 Vet. App. 532 (1993), implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection.  

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251 
(2003).  Under Diagnostic Code 5252, limitation of flexion of 
the thigh to 45 degrees warrants the assignment of a 10 
percent evaluation.  Where limitation of flexion is to 30 
degrees, a 20 percent evaluation is contemplated.  And, a 30 
percent evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252 (2003).  

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees; or there is limitation of abduction and cannot 
cross legs, a 10 percent evaluation is assigned.  Where there 
is limitation of abduction with motion lost beyond 10 
degrees, a 20 percent rating is assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5253 (2003).  

In general, 38 C.F.R. § 4.71, Plate II (2003) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.  

VA examinations, conducted in February 1999 and May 2000, 
reflect the following ranges of motion: flexion to 110 and 86 
degrees with pain, abduction to 25 degrees and 40 degrees 
with pain, adduction to 30 degrees and 21 degrees, internal 
rotation to 35 degrees and 33 degrees, and external rotation 
to 35 degrees and 56 degrees, respectively.  

Review of the record discloses that the veteran's left hip 
disability is manifested primarily by pain and fatigability, 
but the pain and fatigability have not resulted in more 
limitation of motion than that contemplated by the assigned 
evaluation of 10 percent.  The February 1999 examiner 
reported range of motion of the hip consistent with the 
assigned evaluation of 10 percent.  The examiner did not 
address the DeLuca factors.  The May 2000 VA examination 
report does address the DeLuca factors, and clearly 
demonstrate the presence of functional impairment due to pain 
and fatigability, but as noted above, the resulting 
limitation of motion is not in excess of that contemplated by 
the assigned evaluation of 10 percent.  The May 2000 VA 
examination report indicates that there was no evidence of 
edema or effusion.  The examiner reported that the veteran 
walked with a very substantial brace on the left knee, but he 
used no cane and had no limp.  The evidence includes x-ray 
evidence of moderate degenerative joint disease of the left 
hip.  

While the medical evidence of record show a slight limitation 
of motion on VA examinations in 1999 and May 2000, the 
veteran did not meet the criteria for a rating in excess of 
10 percent under Diagnostic Codes 5251, 5252, and 5253.  
Moreover, as the evidence does not reflect that the left hip 
disability is characterized by x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a rating is 
excess of 10 percent is denied.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

The Board additionally notes that increased ratings are 
similarly not available under Diagnostic Codes 5250, 5254, or 
5255 because the objective medical evidence, to include 
multiple VA examination records, VA medical records, and 
private medical records does not show ankylosis of the left 
hip, flail joint of the left hip, or impairment of the left 
femur.  38 C.F.R. § 4.71a (2003).  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted).  

In arriving at this conclusion, the Board has considered the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 
C.F.R. §§ 4.40, 4.45, 4.59 and finds that an increased rating 
in excess of 10 percent, prior to September 18, 2001, is not 
warranted under these provisions given that the evidence 
failed to show any significant loss of motion in the left 
hip.  Additionally, any limitation of the right hip that may 
exist, as well as any functional impairment that can be 
attributed to pain and weakness, has been already considered 
in the assignment of a 10 percent rating under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.  For the foregoing reasons, the Board finds 
that the 10 percent disability rating assigned for the 
veteran's left hip, prior to September 18, 2001, is 
appropriate under Diagnostic Codes 5003.  

D.  A rating in excess of 20 percent for DJD, left hip, since 
September 18, 2001.

Taking into account all relevant evidence, the Board finds 
that a rating in excess of 20 percent is not warrant for the 
veteran's left knee since and after September 18, 2001.  In 
this regard, the Board notes specifically the veteran's 
limitation of motion of the hips recorded during several 
examinations.  As noted above, on examination in September 
2001, it was noted that the range of motion of the left hip 
was markedly restricted; the veteran did not tolerate any 
kind of range of motion of the left hip.  It was further 
noted that the veteran's gait was unsteady.  VA examination 
of April 2003 found that the left hip demonstrated marked 
limitation of range of motion with flexion of 74 degrees, 
external rotation of 44 degrees, internal rotation of 40 
degrees, and abduction of 36 degrees.  The examiner noted 
that there was abnormal movement and guarding of movement.  

The Board finds these levels of limitation of motion, 
considered alone, do not rise to the level of limitation of 
motion of flexion limited to even 45 degrees, such that a 
compensable rating would be warranted under this code.  
However, considering pain on use and flare-ups, as per 
DeLuca, and resolving all doubt in favor of the veteran, the 
Board will find that the veteran would be entitled to a 20 
percent rating under this code, for limitation of flexion, 
the evaluation the veteran is currently assigned.  

After carefully considering the alternative provisions, the 
Board finds that a rating in excess of 20 percent after 
September 18, 2001, was not warranted.  In that regard, there 
was no evidence, subjective or objective, that the veteran 
had ankylosis of the left hip or limitation of thigh flexion 
so as to permit a higher rating under Diagnostic Codes 5250 
or 5252.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252 
(2003).  Finally, there was no indication that the veteran's 
disability was manifested by a flail joint so as to warrant 
an 80 percent rating under Diagnostic Code 5254.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5254 (2003).  

Therefore, even with consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, it is the opinion of the Board that neither alone, 
nor with the associated pain, does the extent of limitation 
of motion of the left hip meet or more nearly approximate the 
criteria for a 30 percent rating under any potentially 
applicable diagnostic code.  Moreover, the functional 
impairment that could be attributed to the veteran's 
disability was adequately taken into account in assigning the 
20 percent rating after September 18, 2001.  Thus, a rating 
in excess of 20 percent is not warranted.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  Accordingly, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's degenerative joint 
disease, left hip, after September 18, 2001.  


ORDER

Service connection for flat feet is granted.  

Service connection for a back disorder is granted.  

An evaluation in excess of 10 percent for degenerative joint 
disease, left hip, prior to September 18, 2001, is denied.  

An evaluation in excess of 20 percent for degenerative joint 
disease, left hip, on and after September 18, 2001, is 
denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



